Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on May 19, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


1. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No.: 11,018,169 B2.

Claim 1 of the instant application correspond with claim 8 of Patent No.: 11,018,169 B2.

Claim 2 of the instant application correspond with claim 8 modified by claim 2 of Patent No.: 11,018,169 B2.

Claim 3 of the instant application correspond with claim 8 modified by claim 3 of Patent No.: 11,018,169 B2.

Claim 4 of the instant application correspond with claim 8 of Patent No.: 11,018,169 B2.
Claim 5 of the instant application correspond with claim 1-2 & 17-20 of Patent No.: 11,018,169 B2.
Claim 6 of the instant application correspond with claim 1-2 & 17-20 of Patent No.: 11,018,169 B2.
Claim 8 of the instant application correspond with claim 1-3 & 17-20 of Patent No.: 11,018,169 B2.
Claim 9 of the instant application correspond with claim 1-3 & 17-20 of Patent No.: 11,018,169 B2.
Claim 10 of the instant application correspond with claim 1-3, 6, 8 & 17-20 of Patent No.: 11,018,169 B2.
Claim 11 of the instant application correspond with claim 1-3, 6, 8 & 17-20 of Patent No.: 11,018,169 B2.
Claim 12 of the instant application correspond with claim 1-3, 6, 8 & 17-20 of Patent No.: 11,018,169 B2.
Claim 13 of the instant application correspond with claim 1-3, 6, 8 & 17-20 of Patent No.: 11,018,169 B2.
Claim 15 of the instant application correspond with claim 1-8 & 10-11 of Patent No.: 11,018,169 B2.
Claim 16 of the instant application correspond with claim 17-20 of Patent No.: 11,018,169 B2.
Claim 17 of the instant application correspond with claim 17-20 of Patent No.: 11,018,169 B2.
Claim 18 of the instant application correspond with claim 17-20 of Patent No.: 11,018,169 B2.
Claim 19 of the instant application correspond with claim 17-20 of Patent No.: 11,018,169 B2.
Claim 20 of the instant application correspond with claim 17-20 of Patent No.: 11,018,169 B2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/24/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812